Execution Copy

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This First Amendment to Third Amended and Restated Employment Agreement (this
“Amendment”) is effective January 31, 2015, by and between Triangle Petroleum
Corporation (the “Company”) and Jonathan Samuels (“Employee”).  The Company and
Employee are referred to collectively in this Amendment as the “Parties.”

WHEREAS, Holder and the Company have entered into that certain Third Amended and
Restated Employment Agreement, dated as of July 4, 2013 (the “Employment
Agreement”); and

WHEREAS, the Parties desire to amend the Employment Agreement.

NOW, THEREFORE, effective as of the date hereof, Exhibit “B” to the Employment
Agreement is hereby amended as provided below:

1.Capitalized Terms.  All capitalized terms used in this Amendment and not
otherwise defined shall have the same meaning as in the Employment Agreement or
Exhibits thereto.

 

2.The following definitions within Exhibit B of the Employment Agreement are
hereby removed and replaced with the following:

 

“Caliber Net Proceeds” means, (a) upon a Caliber Liquidity Event other than a
Change in Control, (i) the Caliber Pre-Tax Proceeds plus (ii) the aggregate
amount of any dividends, distributions or any payment received by the Company or
a TPC Affiliate from and after the date hereof and prior to the consummation of
the Caliber Liquidity Event, in each case,  with respect to its interest in
Caliber (other than any such dividend, distribution or payment that is treated
as a return of capital invested in Caliber) less (iii) any dividends,
distributions or other payments previously paid to the Employee in respect of
the Caliber Incentive Award before or upon the occurrence of a Caliber Liquidity
Event (which, for the avoidance of doubt, remain subject to the express approval
of the Company’s board of directors) less (iv) all capital invested in Caliber
by the Company and any TPC Affiliate prior to such Liquidity Event that remains
unreturned as of the consummation of such Caliber Liquidity Event less  (v) all
direct transaction expenses (excluding, for the avoidance of doubt, any amounts
payable as compensation to employees of the Company or any TPC Affiliate
including the bonus program described in this Exhibit B) incurred by the Company
or a TPC Affiliate in connection with such Caliber Liquidity Event, to the
extent not already excluded from Caliber Pre-Tax Proceeds and (b) upon a Caliber
Liquidity Event that is a Change in Control, (i) the portion of the Change in
Control Price that is allocated to Caliber in accordance with Section 4 less
(ii) any dividends, distributions or other payments previously paid to the
Employee in respect of the Caliber Incentive Award before or upon the occurrence
of a Caliber Liquidity Event (which, for the avoidance of doubt, remain subject
to the express approval of the Company’s board of directors).

 

“RockPile Net Proceeds” means, (a) upon a RockPile Liquidity Event other than a
Change in Control, (i) the RockPile Pre-Tax Proceeds plus (ii) the aggregate
amount of any



 

--------------------------------------------------------------------------------

 

dividends, distributions or any payment received by the Company or a TPC
Affiliate from and after the date hereof and prior to the consummation of the
RockPile Liquidity Event, in each case,  with respect to its interest in
RockPile (other than any such dividend, distribution or payment that is treated
as a return of capital invested in RockPile) less (iii) any dividends,
distributions or other payments previously paid to the Employee in respect of
the RockPile Incentive Award before or upon the occurrence of a RockPile
Liquidity Event (which, for the avoidance of doubt, remain subject to the
express approval of the Company’s board of directors) less (iv) all capital
invested in RockPile by the Company and any TPC Affiliate prior to such
Liquidity Event that remains unreturned as of the consummation of such RockPile
Liquidity Event less  (v) all direct transaction expenses (excluding, for the
avoidance of doubt, any amounts payable as compensation to employees of the
Company or any TPC Affiliate including the bonus program described in this
Exhibit B) incurred by the Company or a TPC Affiliate in connection with such
RockPile Liquidity Event, to the extent not already excluded from RockPile
Pre-Tax Proceeds and (b) upon a RockPile Liquidity Event that is a Change in
Control, (i) the portion of the Change in Control Price that is allocated to
RockPile in accordance with Section 4 less  (ii) any dividends, distributions or
other payments previously paid to the Employee in respect of the RockPile
Incentive Award before or upon the occurrence of a RockPile Liquidity Event
(which, for the avoidance of doubt, remain subject to the express approval of
the Company’s board of directors).

 

3.Except as amended hereby, the Employment Agreement and the Exhibits thereto
shall continue in full force and effect without change and the Employment
Agreement and this Amendment shall be read, taken, and construed as one and the
same instrument.

4.This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of Colorado applicable to agreements made
and to be performed entirely within the State, including, but not limited to,
all matters of enforcement, validity and performance.

5.This Amendment may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one in the
same instrument

[Remainder of Page Intentionally Blank;

Signature Page Follows]

2

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

 

 

 

 

/s/ Gus Halas

 

By:

Gus Halas

 

Title:

Chairman, Compensation Committee

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

/s/ Jonathan Samuels

 

 

 

 

JONATHAN SAMUELS

 

 



[Signature Page to First Amendment to Third

Amended and Restated Employment Agreement]



--------------------------------------------------------------------------------